DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending.

Specification
The title of the invention is objected to because it is not descriptive.  In particular existing title is directed to generic memory controller.  Examiner suggests amending to “MEMORY CONTROLLER AND METHOD OF ORDERING SEQUENTIAL DATA AND RANDOM DATA”.  

Claim Objections
Claims 1 – 15 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “wherein a sequential data, which is a valid data having successive logical addresses among the plurality of valid data stored in the source memory block, is sequentially stored in the target memory block to be simultaneously read in the target memory block”.  This is so that sequential data that is read (from source block) is also stored sequentially (and not randomly) in target block (see Fig. 4 and spec ¶[151]).

Claim 2 should be amended to “wherein the migration controller controls the memory device to read, from among the plurality of valid data stored in the source memory block, the see Fig. 4 and spec ¶[146], [150]).
Claim 2 should be amended to add “and ordering, based on when all the first read operations on the sequential data are completed, the sequential data in the target memory block among the random data in the target memory block”.  This is so that sequential data (in target block) is arranged in a particular order (and not randomly arranged), among random data in said target block, based on when all read operations of said sequential data are completed (see Fig. 4 and spec ¶[150]).

Claim 3 should be amended to “a command controller configured to generate, based on the mapping information and the valid data information, a sequential read command instructing reading the sequential data and a random read command instructing reading the random data see spec ¶[162]).

Claim 7 should be amended to “wherein the victim block is a memory block in which the sequential data, having a size less than or equal to a preset reference size, is stored”.  This is so that the limitation make sense and is not an incomplete sentence.

, to a request provided by a host, is provided to the host until a subsequent request to be provided by the host is received”.  This is to improve readability and to make it clear that it is response (and not host request) that is provided to the host.

Claim 9 should be amended to “providing a read command, to read [[for]] a sequential data and a random data stored in a source memory block among the plurality of memory blocks, i) mapping information of a data stored in the plurality of memory blocks and ii) valid data information indicating whether the data stored in the plurality of memory blocks is a valid data”.  This is so that is it is read command (and not storing of random data in source block) is based on mapping information and valid data information (see spec ¶[162]).  In addition, Applicant is advised to avoid reciting limitations as intended use (through use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).
Claim 9 should also be amended to “providing a sequential write command [[for]] to write the sequential data to the memory device in response to completion of all first read operations on the sequential data” and “providing a random write command [[for]] to write the random data to the memory device in an order in which a second read operation on the random data is completed”.  Applicant is advised to avoid reciting limitations as intended use (through use of “for” because limitations that recite indented use only has to be capable of said use (instead of performing said use).
ordering the sequential write command, among the random write command, based on completion of all the first read operations on the sequential data”.  This is so that sequential read command is arranged in a particular order (and not randomly arranged) based on completion of all read operations on sequential data (see Fig. 8, ¶[199-202]).

Claim 10 should be amended to “generating, based on the mapping information and the valid data information, a sequential read command and a random read command see spec ¶[162]).

Claims, dependent upon said above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 8316176) in view of Lee (US 20190171559), Lee (US 20090113121) and Ye (US 7401193).

Regarding claim 1, Phan teaches
A memory controller (memory controller = Fig. 1 control circuity 6) that controls a memory device (memory device = Fig. 1 memory device 14) including a plurality of memory blocks, the memory controller comprising: (Phan teaches control circuity 6 i) interfacing with memory device 14 and ii) generating control signals 16 to said memory device 14 (see Fig. 1, col 2 ln 31-36).  Phan also teaches said memory device 14 comprises plurality of blocks (see col 2 ln 42-44).)
and a migration controller (migration controller = Fig. 1 microprocessor 10) configured to control the memory device to perform a migration operation of moving a plurality of valid data stored in a source memory block (source memory block = old write block) to a target memory block (target memory block = open block) [based on the mapping information and the valid data information,] wherein a sequential data, which is a valid data having successive logical addresses among the plurality of valid data stored in the source memory block, is stored in the target memory block [to be simultaneously read in the target memory block] (claim objection:  this limitation should read “sequentially stored in the target memory block”) (Phan teaches migrating, from old block to open block, valid memory segments (plurality of valid data) that comprise write data of sequential writes (S commands) (sequential data) and write data of random write (R commands) (see Fig. 3, col 3 ln 47-50), wherein said write data of sequential writes is consecutive LBAs (successive logical addresses) greater than a threshold (see col 4 ln 17-24).  Phan also teaches that said microprocessor 10 executes programs for various algorithms (see col 2 ln 27-28).)

As noted in claim 1, Phan teaches migrating plurality of valid data from source memory to target memory but does not appear to explicitly teach migrating said plurality of valid data based on mapping information and valid data information (see also limitations below).
a meta data memory configured to store mapping information of a data stored in the plurality of memory blocks and valid data information indicating whether the data stored in the plurality of memory blocks is valid data; 
and a migration controller configured to control the memory device to perform a migration operation of moving a plurality of valid data stored in a source memory block to a target memory block based on the mapping information and the valid data information

However, Lee ‘559 teaches
memory controller (memory controller = Fig. 1 flash controller 110) comprising:
a meta data memory (meta data memory = Fig. 1 buffer memory 116) [configured to store] mapping information of a data stored in the plurality of memory blocks and valid data information indicating whether the data stored in the plurality of memory blocks is valid data;
and a migration controller (migration controller = Fig. 1 microprocessor 112) configured to control the memory device to perform a migration operation of moving a plurality of valid data stored in a source memory block to a target memory block based on the mapping information and the valid data information Lee ‘559 teaches reading, based on address group table, L2P mapping tables 510, 520 (mapping information) (see ¶[27]), wherein said L2P mapping tables is used to determine whether pages, in block B0 (source memory block) of plural blocks B0-BM (plurality of memory blocks) (see ¶[19]), are valid or invalid (see ¶[28]).  In particular, physical addresses (in said L2P mapping tables) are used to determine whether said pages (data) are valid or invalid (see ¶[28]).  Note that said physical addresses are also valid data information because they are used to determine validity of said pages (valid data information indicating whether the data stored in the plurality of memory blocks is valid data).  Lee ‘559 teaches only moving valid pages from block B0 to another block (target memory block) (see ¶[29]).  Lee ‘559 also teaches that said L2P mapping tables map logical addresses to said physical addresses (see Fig. 5, ¶[23]) where data is written to said physical addresses (see ¶[20]) (mapping information of a data stored in the plurality of memory blocks))
In view of Lee ‘559, Phan is modified such that L2P tables (mapping information), with physical addresses (valid data information) used to determine valid data, are read based on logical address group table where said L2P tables are used in migration of plurality of valid data from source memory to target memory.

Phan and Lee ‘559 are analogous art because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Phan in the manner described supra because 

As noted in claim 1, Phan in view of Lee ‘559 teach a base device that has buffer memory (meta data memory) and L2P mapping tables (mapping information) with physical addresses i) of pages (in block B0 of plural blocks) where data is stored (mapping information of data stored in the plurality of memory blocks) and ii) used to determine valid pages in said block B0 (valid data information indicating whether the data stored in the plurality of memory blocks is valid data).  The claimed invention improves upon said base device by storing said L2P mapping tables in said buffer memory (see also limitation below).
a meta data memory configured to store mapping information of a data stored in the plurality of memory blocks and valid data information indicating whether the data stored in the plurality of memory blocks is valid data

The claimed invention is an application of known technique from Lee ‘121 – storing partial L2P table (mapping information) in RAM (meta data memory) (see Lee ‘121 abstract).  
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Xie’s known technique would have yielded i) predictable result of storing L2P mapping tables in buffer memory, and ii) the improved claimed invention (see MPEP 2143(I)(D)).
	
As noted in claim 1, Phan in view of Lee ‘559 and Lee ‘121 teach storing sequential data in target memory block (see claim 1 “wherein a sequential data, which is a valid data having successive logical addresses among the plurality of valid data stored in the source memory block, is stored in the target memory block”) but do not appear to explicitly teach said sequential data is stored to be simultaneously read (see also limitation below).
wherein a sequential data, which is a valid data having successive logical addresses among the plurality of valid data stored in the source memory block, is stored in the target memory block to be simultaneously read in the target memory block

However, Ye teaches storing data in a manner such that sequential read on said data results in parallel reads (see Ye col 1 ln 51-53).
In view of Ye, Phan as modified is modified such that said sequential data is stored in a manner such that read of said sequential data results in parallel reads.

Phan, Lee ‘559, Lee ‘121 and Ye are analogous art to the claimed invention because they are in the same field of endeavor storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Phan as modified in the manner described supra because it would provide performance acceleration (see Ye col 1 ln 53-34).

Regarding claim 6, Phan in view of Lee ‘559, Lee ‘121 and Ye teach the memory controller of claim 1 where Phan also teaches
wherein the source memory block is a victim block selected during a garbage collection operation from among the plurality of memory blocks, and the target memory block is a free block among the plurality of memory blocks (Phan teaches during garbage collection, migrating, from old block (victim block) to open block (free block), valid memory segments that comprise write data of sequential writes (S commands) and write data of random write (R command) (see Fig. 3, col 3 ln 47-50).)

Regarding claim 7, Lee ‘559, Lee ‘121 and Ye teach the memory controller of claim 6 where Phan also teaches
wherein the victim block is a memory block in which the sequential data having a size less than or equal to a preset reference size is stored (Phan teaches during garbage collection, migrating, from old block (victim block) to open block (free block), valid memory segments that comprise write data of sequential writes (S commands) and write data of random write (R command) (see Fig. 3, col 3 ln 47-50).  Phan also teaches said write data of sequential writes is considered sequential when number of consecutive LBAs > threshold (see col 4 ln 21-24).  Rearranging the comparison, said write data of sequential writes is considered sequential when 0 (preset reference size) > threshold – number of consecutive LBAs (size).)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Lee ‘559, Lee ‘121 and Ye, and further in view of Smith (US 8843712).

Regarding claim 8, Phan in view of Lee ‘559, Lee ‘121 and Ye teach the memory controller of claim 1 and performing migration operation (see claim 1 “a migration controller configured to control the memory device to perform a migration operation of moving a plurality of valid data stored in a source memory block to a target memory block based on the mapping information and the valid data information”) but do not appear to explicitly teach said migration operation is performed in a period as outlined below.
wherein the migration controller controls the memory device to perform the migration operation within a period corresponding to a time after a response to a request provided by a host is provided to the host until a subsequent request to be provided by the host is received

However, Smith teaches
wherein [the] migration controller (migration controller = Fig. 2 NAND controller 210) controls [the] memory device (memory device = Fig. 2 managed NAND 204) to perform [the] migration operation (migration operation = garbage collection) within a period corresponding to a time after a response (response = requested data) to a request (request = read request) provided by a host (host = Fig. 2 processor 202) is provided to the host until a subsequent request to be provided by the host is received (Smith teaches performing garbage collection (which includes movement of data (see col 10 ln 17-26)) during idle periods (see Smith abstract).  In exemplary embodiment of Fig. 5, said idle periods are OGC time slots 510 (see col 9 ln 65-col 10 ln 1) that is after read request 504 wherein processor 202 sends said read request 504 to NAND controller that returns the requested data (see col 6 ln 24-27).  Note that said OGC time slots (in which garbage collection is performed) is after read request that returns data to host.  Smith also teaches said NAND controller performs memory management of management NAND 204 (see col 5 ln 57-59) (migration controller controls memory device).)
a period) after read request (request), from processor (host), that returns requested data (response).

Phan, Lee ‘559, Lee ‘121, Ye and Smith are analogous art to the claimed invention because they are in the same field of endeavor storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Phan as modified in the manner described supra because performing garbage collection during idle periods makes it unnecessary to insert large asynchronous garbage collection event in real-time media stream, which results in reduction in latency buffer (Smith, col 11 ln 41-47).

Allowable Subject Matter
Claims 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites, at least, storing sequential data when all reads of said sequential data (in source memory block) are completed and storing random data in order of completion of read on said random data.  This subject matter is reflected in the following limitations of claim 2.
when all first read operations on the sequential data are completed, the migration controller controls the memory device to store the sequential data in the target memory block, 
and the migration controller controls the memory device to store the random data in the target memory block in an order in which a second read operation on the random data is completed
Phan in view of Lee ‘559, Lee ‘121 and Ye ‘193 teach the memory controller of claim 1.  Phan as modified also teaches reading random valid data having non-successive logical address (see Phan Fig. 3, col 4 ln 15-17 relocating random writes (Rn) to blocks for random writes).  However, Phan as modified does not appear to explicitly teach i) storing sequential data when all read operations on said sequential data are completed, and ii) storing random data in an order of completion of read on said random data.  Therefore, claim 2 is allowable over prior art.

Claims 3 – 5, dependent upon claim 2, are also considered allowable over prior art for the same reasons as claim 2.

Claim 9 recites, at least, providing sequential write command when all reads of sequential data (in source memory block) are completed and providing random write in order of completion of read on random data.  This subject matter is reflected in the following limitations of claim 9.
providing a sequential write command for the sequential data to the memory device in response to completion of all first read operations on the sequential data; 
and providing a random write command for the random data to the memory device in an order in which a second read operation on the random data is completed
Phan teaches garbage collection that migrates, from old block (source memory block) to open block (target memory block), valid memory segments that comprise write data of sequential writes (sequential data) and write data of random write (random data) (see Phan Fig. 3, col 3 ln 47-50, col 4 ln 15-17) where Lee ‘559 teaches using L2P tables (mapping information), with physical addresses (valid data information) used to determine valid data, are used in migration of plurality of valid data from said old block to said open block (see Lee ‘559 ¶[27], [19], [28], [23] and [20]) (see also Lee ‘559 mapping in claim 1).  Smith teaches that said garbage collection includes read then write operations to read said old block and write to said open block (see Smith col 2 ln 64-67).  As such Phan’s garbage collection that migrates, to open block (target memory block), i) said write data of sequential writes (sequential data) includes first write operation, and ii) said write data of random write (random data) includes second write operation.  However, Phan in view of Lee ‘559 and Smith do not appear to explicitly teach i) providing said first write operation (for said sequential data) responsive to completion of all read on said sequential data in said source memory block, and ii) providing said second write operation in order of completion of read on said write data of random write.  Therefore, claim 9 is allowable over prior art.  However, claim 9 stands objected as noted supra.
Claims, dependent upon independent claim 9, are also allowable over prior art for the same reasons as said independent claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139